Filed 2/25/16 P. v. Fleming CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B265046
                                                                  (Super. Ct. No. 14C-41466, 14C-44417)
     Plaintiff and Respondent,                                           (San Luis Obispo County)

v.

MICHAEL RICHARD FLEMING,

     Defendant and Appellant.


                   Michael Richard Fleming appeals a judgment of conviction after he
expressly waived his constitutional rights and pleaded nolo contendere to felony
possession of a cane sword (Case No. 14C-41466) and felony vandalism (Case No.
14C-44417). (Pen. Code, §§ 20510, 594, subd. (b)(1).)1 Fleming also admitted two prior
prison terms within the meaning of section 667.5, subdivision (b). In accordance with a
plea agreement, the trial court sentenced Fleming to five years eight months in prison,
consisting of an upper three-year term for felony vandalism, eight years for felony
possession of a cane sword, and two years for the prison priors. The court imposed a
$300 restitution fine for each count, a $300 parole revocation restitution fine for each
count (stayed), a $80 court security assessment, and a $60 criminal conviction
assessment, ordered victim restitution, and awarded Fleming 360 days of presentence
custody credit. (§§ 1202.4, subd. (b), 1202.45, 1465.8, subd. (a); Gov. Code, § 70373.)

1
    All further statutory references are to the Penal Code unless otherwise stated.
The court dismissed a serious felony strike conviction and a count charging misdemeanor
possession of drug paraphernalia. (§§ 667, subd. (b)-(i), 1170.12, subds. (a)-(d); Health
& Saf. Code, § 11364.)
              We appointed counsel to represent Fleming in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
              On November 16, 2015, we advised Fleming by mail that he had 30 days
within which to personally submit any contentions or issues that he wished to raise on
appeal. We have not received a response.
              We have reviewed the entire record and are satisfied that Fleming's attorney
has fully complied with his responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                             Donald G. Umhofer, Judge

                      Superior Court County of San Luis Obispo

                        ______________________________


             Stephane Quinn, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                          3